Table of Contents As filed with the Securities and Exchange Commission onNovember 2, 2010. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EL CAPITAN PRECIOUS METALS, INC. (Exact name of registrant as specified in charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 88-0482413 (I.R.S. Employer Identification Number) 15225 N. 49th Street Scottsdale, Arizona 85254 Telephone:(602) 595-4997 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) Stephen J. Antol 15225 N. 49th Street Scottsdale, Arizona 85254 Telephone: (602) 595-4997 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael K. Hair, Esq. 7407 E. Ironwood Court Scottsdale, Arizona 85258 Telephone: (480) 443-9657 Facsimile:(480) 443-1908 Approximate date of the commencement of proposed sale of the securities to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Small reporting companyþ Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount To Be Registered (1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common stock, par value $0.001 per share N/A Based upon the maximum number of shares of common stock, par value $0.001 per share, of El Capitan Precious Metals, Inc. (“ECPN”)that may be issued in connection with the Merger described herein. Represents the estimated maximum number of shares of common stock of the registrant to be issued in connection with the proposed Merger of Gold and Minerals Company, Inc.(“G&M”) with and into a wholly owned subsidiary of the registrant as described herein. The number of common shares is based upon the product obtained by multiplying (x) 1.5 by (y) the sum of the total number of shares of common stock, par value $0.001 per share, of ECPN issued and outstanding, plus the number of shares of ECPN common stock reserved and issuable or available for issuance pursuant to outstanding ECPNstock options and warrants. Estimated solely for the purpose of calculating the registration fee pursuant to Rules 457(f)(1) and 457(c) under the Securities Act of 1933, as amended. The proposed maximum aggregate offering price for the Registrant’s common stock was calculated based upon the upon the market value of shares of the registrant in accordance with Rule 457(c) under the Securities Act as follows: the product of (x) $0.50, the average of the high and low sales prices of registrant’s common stock, as quoted on the OTC Bulletin Board, on October 28, 2010, and (y) 148,065,000, the estimated maximum number of shares of ECPN common stock that may be exchanged for the shares of G&M capital stock. Determined in accordance with Section 6(b) of the Securities Act at a rate equal to $71.30 per $1,000,000 of the proposed maximum aggregate offering price. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said Section 8(a), may determine. -ii- Table of Contents The information in this proxy statement/prospectus is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission.El Capitan Precious Metals, Inc. may not sell these securities until the registration statement is effective.This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 2, 2010 El Capitan Precious Metals, Inc.
